Citation Nr: 0947184	
Decision Date: 12/11/09    Archive Date: 12/24/09

DOCKET NO.  07-00 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Whether new material evidence has been received to reopen 
a claim of entitlement to service connection for a 
psychiatric disorder, to include posttraumatic stress 
disorder (PSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include PSD.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant served on active duty from June 1965 to January 
1970.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Wichita, 
Kansas, VA Regional Office (RO).  

This case has previously come before the Board.  In September 
2008, the case was remanded to the agency of original 
jurisdiction (AOJ) for additional development.  The case has 
been returned to the Board for further appellate review.  

The Board has rephrased the issue in regard to service 
connection, as reflected on the title page.  The Board notes 
that in a June 1995 rating decision, the AOJ denied 
entitlement to service connection for not only PSD, but also 
atypical bipolar affective disorder with depression.  In 
light of the additional evidence associated with the claims 
file, to include notation of nightmares and flashbacks in 
association with service in Vietnam, complaints of depression 
and a diagnosis of bipolar affective disorder in an October 
2008 VA mental health record, the Board finds that rephrasing 
the issue as reflected on the title page is in the best 
interest of the appellant.  No prejudice has resulted to the 
appellant as the issue is the subject of the remand below.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder, to include PSD, being remanded 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the Department of Veterans Affairs Regional 
Office.


FINDINGS OF FACT

1.  The AOJ denied the claim of service connection for PSD 
and atypical bipolar affective disorder in a June 1995 
decision and the reopening the claim of entitlement to 
service connection for PSD in a February 2002 rating 
decision.  The appellant did not appeal and these decisions 
are final.

2.  The evidence added to the record since the June 1995 and 
February 2002 rating decisions pertaining to PSD and bipolar 
affective disorder is relevant and probative and raises a 
reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The June 1995 and February 2002 rating decisions, which 
denied the claim of service connection for PSD and atypical 
bipolar affective disorder and the reopening the claim of 
entitlement to service connection for PSD, respectively, are 
final.  Evidence submitted since these decisions is new and 
material and the claim is reopened.  38 U.S.C.A. §§ 5108, 
7105, 7108 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.156(a), 
20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  In this case, the Board is reopening the claim.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

Criteria

A claim will be reopened and the former disposition reviewed 
if new and material evidence is presented or secured with 
respect to the claim, which has been disallowed.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156(a).  The U.S. Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

When the AOJ has disallowed a claim, it may not thereafter be 
reopened unless new and material evidence is submitted.  38 
U.S.C.A. §§ 5108, 7105.  If no notice of disagreement is 
filed within the prescribed period, the action or 
determination shall become final and the claim will not 
thereafter be reopened or allowed except as may be provided 
by regulations not inconsistent with this title.  38 U.S.C.A. 
§ 7105.  See 38 C.F.R. §§ 20.200, 20.201, 20.1103.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that in a June 1995 rating 
decision, the AOJ denied entitlement to service connection 
for PSD and atypical bipolar affective disorder with 
depression.  The application to reopen the claim of 
entitlement to service connection for PSD was previously 
addressed and denied by the AOJ in February 2002.  

At the time of the prior decision, the record included the 
service treatment records, statements from the appellant, and 
post service records.  The evidence was reviewed and the AOJ 
denied reopening the claim of entitlement to service 
connection for PSD.  38 U.S.C.A. § 7105.  That decision is 
final.  If new and material evidence is presented or secured 
with respect to a claim that has been disallowed, however, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108.

At the time of the prior decision in February 2002, the AOJ 
determined that the competent evidence did not establish that 
the appellant had PSD related to a verified in-service 
stressor.  

Since that determination, in April 2005, the appellant has 
applied to reopen his claim of entitlement to service 
connection for a psychiatric disorder, to include PSD.  The 
evidence submitted since the prior final denials in June 1995 
and February 2002 is new and material.  In an October 2008 VA 
mental health record, complaints of depression and nightmares 
were noted in association with service in Vietnam, and the 
psychiatrist entered diagnoses of PSD and bipolar affective 
disorder.  This evidence, if accepted as true, appears to 
raise a possibility of substantiating the claim.  The Board 
finds that the appellant has submitted new and material 
evidence.  Therefore, the claim for service connection for 
PSD is reopened.  


ORDER

The application to reopen the claim of entitlement to service 
connection for psychiatric disorder, to include PSD is 
granted.


REMAND

The appellant asserts entitlement to service connection for 
an acquired psychiatric disorder, to include PSD, as a result 
of service, and particularly in association with submarine 
service.  Having reviewed the record, the Board finds that 
further development is necessary in order to make a 
determination in this case.  

Initially, the Board notes that service treatment records are 
negative for a diagnosis of an acquired psychiatric disorder, 
to include PSD.  Psychiatric examination was normal at 
service entrance in June 1965, as well as in January 1966, 
and at separation in December 1969.  

The appellant's DD Form 214 shows that his military 
occupational specialty (MOS) was radioman (RM) and his awards 
and decorations include a Vietnam Service Medal.  In 
addition, a performance record reflects service aboard the 
USS PERCH, from May 1966 to May 1967, and that he was 
assigned to the USS NARWHAL from October 1967 to January 1968 
and to the USS TUNNY from April 1968 to September 1968.  A 
Special Court Martial is noted in August 1969 and in 
September 1969, and Administrative Remarks include a 
Captain's Mast aboard the USS PERCH in January 1967 for 
failure to obey a lawful general order by going ashore while 
in a delinquent unqualified status, as well as an 
unauthorized absence from, and a missed sailing of, the USS 
TUNNY in September 1968.  A January 1970 record notes a low 
average of evaluation marks in military behavior.  

VA inpatient records, dated from August 1994 to September 
1994, note that the Appellant was a "Vietnam combat 
veteran" with complaints of depression, and diagnoses 
entered included alcohol abuse and atypical bipolar affective 
disorder with depression.  The Board notes that the March 
2006 rating decision reflects the AOJ's determination that 
the appellant did not engage in combat with the enemy via 
notation of combat code "1," and notes that service personnel 
records were negative for indicia of combat.  Regardless, and 
while a noncombat veteran's claimed stressors in association 
with PSD must be corroborated, corroboration of every detail, 
including the veteran's personal participation, is not 
required; rather, the veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  Suozzi v. Brown, 10 Vet. App. 307 
(1997).  See also Pentecost v. Principi, 16 Vet. App. 124 
(2002).  

A May 1995 VA psychiatric examination report notes that the 
appellant served as a radio operator "on land in Vietnam," 
and served on an attack submarine in Vietnam.  Complaints to 
include depression and anxiety were noted, and the relevant 
diagnosis was depression, not suicidal.  

An August 1996 Social Security Administration (SSA) 
disability determination reflects benefits were awarded based 
on a primary diagnosis of depression.  A secondary diagnosis 
of episodic alcohol abuse was noted.  

A January 2001 VA record notes a moderate mood disorder.  
Records, dated in April 2001, reflect bipolar affective 
disorder, and a depression screen was noted to be positive.  
An October 2008 VA treatment record reflects complaints of 
nightmares and flashbacks of experiences in Vietnam and the 
diagnoses were PSD, depression and bipolar affective 
disorder.  

In the April 2005 claim, the appellant claimed stressful 
experiences in service to include having served aboard the 
USS PERCH, with duties to include giving cover to UDT 
(underwater demolition teams) Navy SEALs (Sea, Air, and Land 
Forces), and rescuing downed flyers at sea.  He added that 
the submarine was the subject of enemy fire and virtually 
defenseless, except for a 20 mm deck gun and small arms, 
noting that the submarine carried no torpedoes.  He recalled 
one occasion during which his unit picked up some Viet Cong 
who had been severely burned by napalm attacks, and that they 
took the survivors to Chu Lai.  The AOJ should attempt to 
corroborate the circumstances surrounding the appellant's 
alleged in-service stressors through the appropriate 
channels.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to corroborate 
the circumstances surrounding the alleged 
in-service stressors via appropriate 
channels, to include the Joint Services 
Record Research Center (JSRRC), and the 
Naval Historical Center Deck Log Branch.  
All records related to the efforts in this 
regard should be associated with the 
claims file.  

2.  The AOJ should schedule the appellant 
for a VA psychiatric examination report to 
determine the nature and etiology of any 
identified psychiatric symptoms.  The 
claims file should be made available for 
review in conjunction with the examination 
and the psychiatrist's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the VA psychiatrist express an opinion in 
terms of whether it is "more likely than 
not" (meaning likelihood greater than 
50%), "at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood) 
that any identified psychiatric 
symptoms/diagnoses are attributable to 
service.  If PSD is diagnosed, the 
stressor upon which the diagnosis is made 
should be identified in the report.  

The term "at least as likely as not" does 
not mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion 
provided.

3.  In light of the above, the claim 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable opportunity in which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


